DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/08/2022 has been entered.

 Response to Amendment
3.	This office action is responsive to applicant’s amendment filed on 05/08/2022. Claims 1-3 were pending. Claim 1 was amended. Claims 4-16 were cancelled.

Response to Arguments
4.	Regarding to previous ground of rejection under 35 U.S.C 103, the applicant stated:
	“With reference to independent claim 1, for example the applied references lack any teaching that would have suggested isolating the notch comprises placing an isolation layer with a slot onto the specimen such that the slot exposes the notch and placing a dam on the isolation layer to form a notch area and a peripheral area on the specimen, wherein the step of placing the dam on the isolation layer comprises forming a moldable cylinder; and selectively etching the notch by filling the dam with an etching solution comprising Kroll’s etchant solution to provide an etched surface of the notch as required by claim 1, as amended.
In particular, Wagner is directed to a method of manufacturing an attachment surface for an implantable device having an irregular pattern formed through a repetitive masking and chemical milling process (Wagner, Abstract). Wagner goes in great lengths describing the multistep masking process (See Wagner, Col. 5, line 25 to Col. 6, line 17). The maskant in Wagner “must be chosen carefully in order to provide a substance which will cling tightly to the surface of the implant during manipulation of the implant...” (Wagner, Col. 5, lines 24-26). Wagner expressly states about the maskant: 
“It is to be specifically noted that the maskant is applied in a random spattered fashion allowing on a portion of the surface of the implant to be coated thereby. A random “polka dot” pattern is preferred in which each of the maskant points is of varying size and thickness when compared to others.” (Wagner Col. 5, line 64 to Col. 6, line 2, emphasis added). 
Moreover, Wagner states that “[i]t is desirable to achieve a variety of sizes and thicknesses of maskant in order to obtain the proper random finished surface” (Wagner, Col. 6, lines 11-14). Accordingly, there is simply no reason, suggestion, or motivation in Wagner as to placing an isolation layer with a slot onto the specimen such that the slot exposes the notch and placing a dam on the isolation layer to form a notch area and a peripheral area on the specimen, wherein the step of placing the dam on the isolation layer comprises forming a moldable cylinder as required by amended claim 1.
Gammon and Wilson do not cure the deficiencies of Wagner. Gammon and Wilson also provide not reason, suggestion, or motivation as to placing an isolation layer with a slot onto the specimen such that the slot exposes the notch and placing a dam on the isolation layer to form a notch area and a peripheral area on the specimen, wherein the step of placing the dam on the isolation layer comprises forming a moldable cylinder as required by amended claim 1.
In view of the foregoing, Applicant submits that Wagner, Gammon, and Wilson fail to teach, suggest, or disclose, alone or in combination, all elements of claim 1. For at least this reason, Applicant requests that independent claim 1 be allowed.”
The applicant’s argument is persuasive.  Thus, the examiner withdrawn the previous ground of rejection under 35 U.S.C 103 with respect to claims 1-3.

Allowable Subject Matter
5.	Claims 1-3 are allowed.
6.	The following is an examiner’s statement of reasons for allowance: As to claims 1-3, the cited prior arts fail to disclose or suggest  isolating the notch comprises placing an isolation layer with a slot onto the specimen such that the slot exposes the notch and placing a dam on the isolation layer to form a notch area and a peripheral area on the specimen, wherein the step of placing the dam on the isolation layer comprises forming a moldable cylinder; and selectively etching the notch by filling the dam with an etching solution comprising Kroll’s etchant solution to provide an etched surface of the notch in combination with all other limitations in the claims.

7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH X TRAN whose telephone number is (571)272-1469. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BINH X. TRAN
Examiner
Art Unit 1713



/BINH X TRAN/               Primary Examiner, Art Unit 1713